 1
 2
 3
 4
 5
 6                   IN THE UNITED STATES DISTRICT COURT
 7                         FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                     No. CR-19-00665-001-PHX-SMB
10                 Plaintiff,                      ORDER
11   v.
12   Wendy Rivera-Ramirez,
13                 Defendant.
14
15
16         Pending before the Court is the Report and Recommendation (“R&R”) of
17
     Magistrate Judge Deborah Fine (Doc. 41) regarding defendant's competency and
18
19   change of plea hearing (Doc. 2). The R&R recommends that the Court make a
20   determination as to Defendant's competency to proceed and, if found competent,
21
     schedule a change of plea hearing before Magistrate Judge Metcalf in Yuma.         The
22
23   Magistrate Judge advised the parties that they had fourteen days to file objections
24   to the R&R. (R&R at 4) (citing Rule 59(b)(2), Federal Rules of Criminal
25
     Procedure).
26
27         No objection has been filed, which relieves the Court of its obligation to

28   review the R&R. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3); Thomas v.
 1   Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121
 2
     (9th Cir. 2003). The parties did submit a stipulation. They ask the Court to follow
 3
 4   the recommendations of Magistrate Judge Deborah Fine. Thus, The Court will

 5   accept the R&R. The Court has reviewed the competency evaluation and issued a
 6
     separate order regarding the court's findings.
 7
           IT IS ORDERED:
 8
 9         1. The R&R (Doc. 41) is accepted.
10
           2. This matter shall be referred to Magistrate Judge Metcalf in Yuma for a
11
     change of plea hearing.
12
13         3. A Spanish interpreter shall be present for the change of plea hearing. and
14         4. Defense counsel Elisse Larouche shall personally appear in Yuma to
15
     represent the Defendant at any hearing set in Yuma.
16
17         Dated this 5th day of December, 2019.

18
19
20
21
22
23
24   cc: DMF/JFM
25
26
27
28


                                              -2-
